COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ADRIAN GUARDADO,                              '
                                                              No. 08-14-00083-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               171st District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20130D03559)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until August 27, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 27, 2014.

       IT IS SO ORDERED this 22nd day of July, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.